Citation Nr: 0416879	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to December 
1964..

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought.  

The case was previously before the Board in June 2000 and in 
July 2003, at which time it was Remanded to afford the 
veteran due process.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Considerable additional medical evidence was submitted by the 
veteran's representative in correspondence received in March 
2004 after issuance of the last Supplemental Statement of the 
Case (SSOC) of January 2004, evidence pertinent to the issue 
under appeal and for which a resultant SSOC either is missing 
or was not prepared.  In either event, the record does not 
reflect that the requirements of 38 C.F.R. § 19.31 (2003) 
have been satisfied.  The appellant did not waive his right 
to have this new evidence initially considered by the RO.  
Accordingly, the Board must remand the case to the RO so that 
it may consider this new evidence.  38 C.F.R. § 19.31; see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 234 F.3d 682 (Fed. Cir. 2003).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following action.

In light of the evidence added to the 
record since the Supplemental Statement 
of the Case issued in January 2004, the 
RO should undertake any additional 
development deemed warranted and, 
thereafter, re-adjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


